Citation Nr: 1211622	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  06-03 800	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right testicle disability, to include stomach pain.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to an increased rating for status post lumbar strain, lumbar disc disease, and lumbar degenerative arthritis, rated 20 percent disabling prior to November 7, 2005 (except for a period when a temporary total rating was in effect), 40 percent disabling from November 7, 2005 to June 5, 2008, and 20 percent disabling since June 6, 2008.

4.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) (except for a period when a temporary total rating was in effect).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to September 1991. 

These matters initially came before the Board of Veterans' Appeals (Board) from November 2002 and August 2004 rating decisions of the Department of Veterans' Affairs (VA) Regional Offices (RO) in Columbia, South Carolina and Winston-Salem, North Carolina, respectively.  In the November 2002 decision, the RO denied entitlement to service connection for a cervical spine disability and granted an increased 20 percent rating for mechanical lower back pain with X-ray evidence of disc space narrowing and spurs, effective August 31, 2001.

In the August 2004 decision, the RO denied entitlement to service connection for bilateral testicle lumps.

Jurisdiction over the Veteran's claims has remained with the RO in Winston-Salem, North Carolina.

In his January 2006 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge.  In March 2008, he withdrew his hearing request.

In December 2005, the RO granted an increased 40 percent rating for status post lumbar strain, lumbar disc disease, and lumbar degenerative arthritis, with sensory lumbar radiculopathy to the right lower extremity, effective November 7, 2005.

In August 2006, the RO assigned a temporary total (100 percent) rating for the service-connected low back disability due to back surgery requiring convalescence, effective from March 25, 2004 to May 31, 2004.  A 20 percent disability rating was resumed effective from June 1, 2004 to November 6, 2005 and a 40 percent rating was resumed, effective November 7, 2005.  As the Veteran was granted the full benefit he sought during the period from March 25, 2004 to May 31, 2004, his claim for an increased rating for the service-connected low back disability during this period is not on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In October 2008, the RO granted service connection for lumbar radiculopathy of the left lower extremity and assigned an initial 10 percent disability rating, effective March 6, 2008.  As a result, the RO reclassified the Veteran's disability ratings and assigned a 20 percent rating for status post lumbar strain, lumbar disc disease, and lumbar degenerative arthritis and a separate 20 percent rating for lumbar radiculopathy of the right lower extremity, both effective June 6, 2008.

In March 2009, the Board remanded these matters for further development.

In June 2010, the Board denied entitlement to an initial rating higher than 20 percent for lumbar radiculopathy of the right lower extremity and remanded the other issues currently on appeal for further development.

The Veteran had also perfected an appeal with regard to the issue of entitlement to service connection for a left testicle disability.  The Board remanded this issue in June 2010 for further development.  In January 2011, the Appeals Management Center (AMC) granted service connection for this disability, and thereby resolved the appeal as to that issue.

The issue of entitlement to an increased rating for status post lumbar strain, lumbar disc disease, and lumber degenerative arthritis for the period since October 13, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right testicle disability is not the result of an in-service disease or injury.

2.  The Veteran's neck disability is not the result of an in-service disease or injury and did not manifest within a year of service.

3.  From August 31, 2001 to March 24, 2004 and from June 1, 2004 to November 6, 2005, the Veteran's service-connected low back disability was manifested by chronic low back pain which radiated to the lower extremities, no more than moderate limitation of motion of the thoracolumbar spine with limitation of forward flexion to between 70 and 85 degrees, and mild sciatic neuritis of both lower extremities.

4.  From November 7, 2005 to March 5, 2008, the Veteran's service-connected low back disability was manifested by chronic low back pain which radiated to the lower extremities, forward flexion of the thoracolumbar spine to 30 degrees, and mild sciatic neuritis of both lower extremities.

5.  From March 6, 2008 to June 5, 2008, the Veteran's service-connected low back disability was manifested by chronic low back pain which radiated to the lower extremities, forward flexion of the thoracolumbar spine to 30 degrees, and mild sciatic neuritis of the right lower extremity.

6.  From June 6, 2008 to October 12, 2011, the Veteran's service-connected low back disability was manifested by chronic low back pain which radiated to the lower extremities and no more than moderate limitation of motion of the thoracolumbar spine with limitation of forward flexion to between 75 and 90 degrees.  

7.  The Veteran is service-connected for the following disabilities:  status post lumbar strain, lumbar disc disease, and lumbar degenerative arthritis, now rated 40 percent disabling prior to November 7, 2005 (except for a period when a temporary total rating was in effect) and from June 6, 2008 to October 12, 2011, 60 percent disabling from November 7, 2005 to March 5, 2008, and 50 percent disabling from March 6, 2008 to June 5, 2008; lumbar radiculopathy of the right lower extremity, rated 20 percent disabling since June 6, 2008; hypertension, rated 10 percent disabling; residuals of left lower extremity deep vein thrombosis, rated 10 percent disabling; lumbar radiculopathy of the left lower extremity, rated 10 percent disabling since March 6, 2008; and a left testicle lump, rated noncompensable since March 24, 2003.  His combined disability rating is now 50 percent prior to November 7, 2005 (except for a period when a temporary total rating was in effect), 70 percent from November 7, 2005 to March 5, 2008 and from June 6, 2008 to October 12, 2011, and 60 percent from March 6, 2008 to June 5, 2008 and since October 13, 2011.

8.  The Veteran's service-connected low back disability and residuals of left lower extremity deep vein thrombosis preclude employment for which his education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right testicle disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for service connection for a neck disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1113(b), 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2011).

3.  The criteria for an increased, 40 percent, rating from August 31, 2001 to March 24, 2004, from June 1, 2004 to November 6, 2005, and from June 6, 2008 to October 12, 2011, an increased, 60 percent, rating from November 7, 2005 to March 5, 2008, and an increased 50 percent rating from March 6, 2008 to June 5, 2008, for status post lumbar strain, lumbar disc disease, and lumbar degenerative arthritis have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R.
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5243, 5292, 5293, 5295, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8520 (2000, 2002, 2003, 2011).

4.  The criteria for a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

As the Board is granting the claim for a TDIU, the claim is substantiated, and there are no further VCAA duties as to that issue.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

As for the claims for service connection for right testicle and neck disabilities and for an increased rating for the service-connected low back disability, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In letters dated in October 2001 and September 2003, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection for neck and right testicle disabilities and for an increased rating for the service-connected low back disability.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in a March 2006 letter.

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Court further held that if the diagnostic code under which the Veteran is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the Veteran's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  Id. 

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation--e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the Court's decision in Vazquez-Flores v. Peake insofar as it required VA, in increased ratings claims, to provide notice of alternative diagnostic codes or potential daily life evidence.  Vazquez-Flores, 580 F.3d at 1280-81.  The Federal Circuit held that 38 U.S.C.A. § 5103(a) notice need not be Veteran specific, and that while impairment in activities of daily life may indicate impairment in earning capacity, the statutory scheme does not require such evidence for proper adjudication of a claim.  Id.

Nevertheless, a May 2008 letter notified the Veteran that VA would consider evidence of the impact of his disability upon daily life.

A November 2004 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The letter stated that the Veteran could submit letters from individuals who could describe the manner in which his disability had worsened.

The March 2006 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.

There was a timing deficiency in that the November 2004 and March 2006 letters were provided after the initial adjudication of the claims for service connection for right testicle and neck disabilities and for an increased rating for the service-connected low back disability.  This timing deficiency was cured by readjudication of the claims in supplemental statements of the case dated in December 2005 and February 2007.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records, Social Security Administration (SSA) disability records, and all of the identified post-service VA treatment records. In addition, the Veteran was afforded VA examinations for right testicle and neck disabilities and the service-connected low back disability.

In its March 2009 and June 2010 remands, the Board instructed the agency of original jurisdiction (AOJ) to, among other things, obtain all available SSA disability records and afford the Veteran VA examinations to obtain opinions as to the nature and etiology of his right testicle and neck disabilities and to assess the severity of his service-connected low back disability.  

The AOJ obtained all available SSA disability records and associated them with the Veteran's claims file and he was afforded VA examinations for right testicle and neck disabilities and the service-connected low back disability in December 2009 and September 2010.  Therefore, the AOJ substantially complied with all of the Board's March 2009 and June 2010 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The Board is granting increased ratings for the Veteran's service-connected low back disability for the period prior to October 13, 2011.  The appeal as to the period since that date is being remanded for consideration of a VA examination report dated on that date by the AOJ.  That report contains no pertinent information as to the service connection claims or the status of the back disability.  No further notice or assistance is needed to assist the Veteran in substantiating the aspects of his appeal decided in this decision.

Analysis

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Medical records reveal that the Veteran has been diagnosed as having various right testicle and neck disabilities.  For example, VA examination reports dated in September 2010 indicated diagnoses of a hydrocele and an epididymis cyst of the right testicle and cervical spondylosis with radiculopathy.  Thus, current right testicle and neck disabilities have been demonstrated.

The Veteran has reported that he experienced a right testicular lump and a pinched nerve in the neck while in service.  The testicular lump and neck symptoms, such as pain and numbness which radiate from the neck into the shoulder area, have reportedly persisted ever since service.  He is competent to report observable symptoms of a testicular disability (such as a lump) and symptoms of a neck disability (such as pain and numbness) as well as a continuity of symptomatology.  However, his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.

There is no evidence of any complaints of or treatment for a right testicle disability or any symptoms related to such a disability in the Veteran's service treatment records.  The service treatment records reflect that he was treated in December 1971 for a 2 to 3 month history of intermittent left upper quadrant abdominal pain and was diagnosed as having indigestion.  He experienced right paracervical muscle spasm and difficulty with neck flexion in December 1972 and was diagnosed as having a paracervical muscle spasm.  Furthermore, he was treated for tenderness of the anterior cervical region in September 1974.  A diagnosis of pharyngitis was provided.  

A history of right shoulder pain of unknown etiology and unassociated with any diagnosed disability was noted on the Veteran's February 1991 retirement examination report.  However, the examination was normal other than for dental caries, cardiovascular system problems, and elevated cholesterol.  Furthermore, other than the incidence of right shoulder pain in January 1991 and other unrelated medical problems, the Veteran reported on a February 1991 report of medical history for purposes of retirement from service that he did not have any history of neck (including arthritis) or genitourinary problems.

If a chronic disease, such as arthritis, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  As discussed above, there is no evidence showing neck arthritis in service and the Veteran has not reported in-service arthritis.  Hence, service connection cannot be granted on that basis.

The objective evidence otherwise indicates that the Veteran's current right testicle and neck disabilities did not manifest until a significant time after service.

The first post-service clinical evidence of a neck disability is a December 1998 VA treatment record which reveals that the Veteran reported radiating pain and numbness between the right shoulder and hand.  He was diagnosed as having right shoulder and arm pain of unknown etiology.  Also, the first post-service clinical evidence of a right testicle disability is a March 2002 VA ultrasound report which revealed a right hydrocele and a small cystic lesion in an enlarged right epididymis.

The Veteran has provided inconsistent information concerning the history of his neck problems.  For example, although he has reported that neck symptoms (such as pain and upper extremity numbness) have continued ever since service, the December 1998 VA treatment record reveals that he reported a 2 to 3 month history of right upper extremity pain and numbness.  A March 2001 VA neurosurgery outpatient treatment note indicates that he reported a "several year" history of intermittent right neck and shoulder pain which radiated down the right upper extremity.  Also, a November 2001 VA treatment record and a December 2001 VA discharge summary indicate that he reported a 1 year history of radiating right neck and shoulder pain.

In light of the contemporaneous record, the absence of evidence of treatment for right testicle problems in the Veteran's service treatment records, the fact that his genitourinary system and neck were normal during his February 1991 retirement examination and he did not report any testicle or neck problems on the February 1991 report of medical history, the absence of clinical evidence of complaints of or treatment for right testicle or neck symptoms for a significant time after service, and the Veteran's inconsistent statements concerning the history of his neck symptoms, the Board concludes that the Veteran's reports of in-service right testicle problems and of a continuity of right testicle and neck symptomatology since service are not credible.

Further, the medical opinions of record reflect that the current right testicle and neck disabilities are not related to service.  A December 2009 VA examination report includes an opinion that the Veteran's diagnosed testicular atrophy was secondary to treatment for non service-connected colon cancer.  No further explanation or reasoning for this opinion was provided.

A second December 2009 VA examination report includes an opinion that the Veteran's degenerative joint disease/degenerative disc disease of the cervical spine was not caused by or a result of service.  The staff surgeon who provided the opinion reasoned that no such diagnosis was ever made while the Veteran was in service and that his separation examination did not reveal any neck problems.

A September 2010 VA examination report includes opinions that it was not likely ("less likely than not") that the Veteran's right testicle and neck disabilities had their onset in service or were otherwise the result of a disease or injury in service.  

As for the right testicle disability, the family nurse practitioner who conducted the examination reasoned that there was no evidence in the Veteran's service treatment records of any right-sided testicular mass and that his retirement examination was normal.  Also, the Veteran did not report any genitourinary complaints during an October 1992 VA examination and the genitourinary system was normal.

There was no way to know whether the Veteran had reported a right testicle problem during his retirement examination except through documentation, and because it was documented that he experienced left scrotal problems 9 days prior to the retirement examination, it seemed reasonable that he would have mentioned scrotal problems during the retirement examination and the October 1992 VA examination.  Furthermore, there was no evidence of any injury or condition that would have caused his right testicle problems.

With regard to the neck disability, the examiner reasoned that the Veteran was seen once in service for neck pain in December 1972 and once for right arm and shoulder pain in August 1991 (diagnosed as tendonitis).  Although he reported a history of right shoulder pain of unknown etiology during his retirement examination, there was no evidence of any neck pain during the examination.  Also, he reported a 1 year history of right neck and shoulder pain in July 2001.  A review of his medical records otherwise reflected that the pain of the cervical spine and right shoulder did not start until approximately 1999.

The December 2009 opinion pertaining to the Veteran's testicular atrophy is of little probative weight because it only addressed the diagnosed testicular atrophy, did not address the etiology of any other currently diagnosed right testicle disability, and was otherwise unaccompanied by any explanation or reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The second December 2009 opinion pertaining to the etiology of the Veteran's neck disability is also of little probative weight, because it was entirely based on a lack of evidence of treatment for a neck disability in his service treatment records and did not acknowledge or consider the evidence of treatment for paracervical muscle spasm in service.  Hence, it was based on an inaccurate history.

The September 2010 opinions; however, were based upon a review of the Veteran's medical records and reported history (including the in-service treatment for neck problems) and accompanied by detailed rationales that are consistent with the evidence of record.  Thus, these opinions are entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The Veteran has expressed his belief that his current neck disability is related to his neck problems in service.  However, as a lay person, he lacks the expertise to say that the disability was caused by the in-service neck problems, as opposed to some other cause.  It would require medical expertise to evaluate the neck disability, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence. 38 C.F.R. § 3.159(a)(1), (2) (2011).

Although the Veteran has received treatment from medical professionals for his neck disability, none have attributed this disability to the in-service neck problems or any other disease or injury in service.  The only probative medical opinion of record reflects that no relationship exists between the current neck disability and service exists.

There is no other evidence of a relationship between the Veteran's current right testicle and neck disabilities and service and neither the Veteran nor his representative has alluded to the existence of any such evidence.  Thus, the preponderance of the evidence is against a finding that the Veteran's right testicle or neck disabilities are related to service or manifested within a year after his September 1991 separation from service.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claims.  The benefit-of-the-doubt doctrine is therefore not applicable and the claims for service connection for right testicle and neck disabilities must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disability.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Prior to February 2005, the Veteran's service-connected back disability was rated under 38 C.F.R. § 4.71a, DC 5293 (2000) as intervertebral disc syndrome (IVDS).  Since that time, the disability has been rated under 38 C.F.R. § 4.71a, DC 5243, also as IVDS.  

The criteria for rating back disabilities were amended twice during the appeal period, effective September 23, 2002, and September 26, 2003.

VA's General Counsel has held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  If the application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation. VAOPGCPREC 3-2000 (April 10, 2000).

A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Federal Circuit has created a three-part test to determine whether a new law has prohibited retroactive effects: (1) "the nature and extent of the change of the law"; (2) "the degree of connection between the operation of the new rule and a relevant past event"; and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations."  Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

Prior to September 23, 2002, IVDS was rated as follows: a 20 percent rating was warranted for moderate symptoms with recurring attacks; a 40 percent rating was warranted for severe symptoms, recurring attacks with intermittent relief; and a 60 percent rating was warranted for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002) (old IVDS criteria).

Effective September 23, 2002, IVDS (preoperatively or postoperatively) was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  38 C.F.R. § 4.71a, DC 5293 (effective September 23, 2002) (interim IVDS criteria).  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly, or nearly so.  DC 5293, Note (1).

Note (2) to DC 5293 provides that when evaluating on the basis of chronic manifestations; evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

The criteria for rating IVDS were again revised effective September 26, 2003 in that it is to be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243 (effective September 26, 2003) (new IVDS criteria).

Under both the interim and new criteria for rating IVDS, the following ratings apply: a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DCs 5243, 5293.

For purposes of evaluations under both the interim and new criteria, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.
Under the old version for rating spinal disabilities, a 20 percent rating is warranted for moderate limitation of lumbar spinal motion, and a 40 percent rating is warranted for severe limitation of lumbar spinal motion.  38 C.F.R. § 4.71a, DC 5292 (2002).

The terms "moderate" and "severe" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2011). 

Prior to September 26, 2003, a lumbosacral strain was rated as follows: a 20 percent rating was warranted if there was muscle spasm on extreme forward bending and unilateral loss of lateral spinal motion in a standing position; and a 40 percent rating was warranted for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000).

Under the new criteria for rating thoracolumbar spinal disabilities, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply:  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (effective September 26, 2003).

Note 2 provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Each range of motion measurement is to be rounded to the nearest five degrees. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or flare-ups.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

An October 2000 VA outpatient treatment note and an April 2002 VA MRI report indicate that the Veteran reported chronic low back pain which radiated to both hips.  The MRI revealed disc herniation at L2 through S1 with spinal canal stenosis at L4 through S1 and stenosis of the neural foramen at L3-L4, the right neural foramen at L4-L5, and the bilateral neural foramen at L5-S1.

A June 2002 VA examination report reveals that the Veteran reported that he experienced low back pain which radiated to both hips and the right leg.  The pain was constant, 5/10 in intensity, and was aggravated by long periods of sitting, bending, and lifting.  The pain was treated with medication, severely interfered with his daily activities, and caused him to be unemployed.  There were no flare ups of symptoms and the Veteran did not use any assistive devices for ambulation.

Examination of the spine revealed pain located around L4 with radiation, especially to the right leg.  There was no point tenderness, paraspinal muscle spasm, or postural defect and straight leg raises were positive at 60 degrees right and 40 degrees left with decreased pinprick sensation over the right lateral thigh.  Ranges of spinal motion were recorded as flexion to 85 degrees, extension to 25 degrees, lateral flexion to 30 degrees bilaterally, and rotation to 30 degrees bilaterally.  There was pain on motion only at the maximum ranges of motion.  Musculature of the back was normal.  A diagnosis of mechanical lower back pain with MRI evidence of degenerative disc disease was provided.

VA treatment records dated from October 2002 to October 2004, the March 2003 notice of disagreement, and an October 2004 statement by the Veteran (VA Form 21-4138) reveal that he reported chronic low back pain which radiated into the buttocks bilaterally, occasionally radiated into the hips and back of the legs, and was occasionally accompanied by numbness and tingling.  He had to drag his leg when he experienced severe pain and the right leg was more easily tired.  

The pain was made worse by walking, prolonged standing, bending, straining, hyperextending the back, and occasional valsalva and was alleviated by sitting and pain medication.  The pain affected the Veteran's activities of daily living, and prevented him from sleeping.  There were no bowel or bladder problems.  The Veteran was able to perform his activities of daily living, but with frequent rest periods.  He was unable to work due to pain and medication use.

Examinations revealed that there were no focal deficits, sensation to light touch and pinprick was normal to slightly decreased in the right great toe and anterior right leg, deep tendon reflexes were occasionally trace (-1) at the ankles and somewhat diminished (1+) at the knees, and straight leg raises were occasionally positive on the right and negative on the left.  Motor strength was occasionally slightly impaired (4-4.5/5) in the lower limbs because of pain, but otherwise normal (5/5) throughout.  The Veteran was diagnosed as having chronic lower back pain, status post spinal fusion and lumbar spinal stenosis, and right leg pain.

A January 2005 VA examination report indicates that the Veteran reported that he continued to experience low back pain which radiated down the right leg.  He underwent a lumbar discectomy in March 2004 which slightly improved his right leg dragging and pain, but his low back pain continued.  The pain was located at the L5 level of the paraspinal area, radiated down to the buttock and right leg, was associated with some stiffness, and was treated with medication.  Flare ups occurred with prolonged walking (more than 15 to 20 minutes) and there was additional functional impairment during such flare ups.  Prolonged sitting (more than 20 minutes), lifting, and bending also aggravated the pain.  There were no bowel or bladder problems, but the Veteran required a walking cane for ambulation and walked with a small limp to favor the right leg.

The Veteran had been unemployed since 1999 because of his back disability and he was unable to engage in lifting or bending activities, prolonged walking, or exercise.  However, he experienced no difficulties in performing activities of daily living and there had been no episodes of incapacitation in the previous 12 months.

Examination revealed that the Veteran used a walking cane and walked with a small limp to favor the right leg.  There was no kyphosis, scoliosis, fixed deformity, or muscle atrophy.  Ranges of motion of the lumbosacral spine were recorded as flexion to 70 degrees, extension to 5 degrees, left lateral flexion to 30 degrees, right lateral flexion to 20 degrees, left lateral rotation to 35 degrees, and right lateral rotation to 25 degrees.  There was end of range pain associated with flexion, extension, left and right lateral flexion, and right lateral rotation, but no pain associated with left lateral rotation.   There was tenderness at the L5 level of the spine (more on the right paraspinal area), some muscle spasm with backward extension to 5 degrees, and some lumbar pain on motion, but no effusion or muscle atrophy.  

There were additional losses of motion due to pain and some muscle spasm, with pain being the major factor.  The additional losses of motion were recorded as 25 degrees of flexion, 30 degrees of extension, 10 degrees of left lateral flexion, 20 degrees of right lateral flexion, and 5 degrees of right lateral rotation.  Repetitive use did not result in any additional loss of motion, fatigue, incoordination, or lack of endurance.

Examination of the low back revealed a healed surgical scar which measured 0.3 by 3.5 centimeters, was soft in texture, and was smooth to touch.  There was no depression, elevation, adherence to underlying tissue or loss of soft tissue, loss of skin covering, ulceration, inflammation, pain to touch, contracture, keloid formation, or effect on lumbar spine motion.  The scar was superficial, stable, and slightly hyperpigmented in color. 

Neurological examination revealed that sensation of the lower extremities showed sensitivity to pinprick on the dorsal aspect of the right foot.  There was no muscle atrophy or weakness and reflexes were normal.  Lasegue's sign was positive and suggested lumbar radiculopathy.  The Veteran was diagnosed as having status post lumbar strain, lumbar disc disease, lumbar degenerative arthritis, and status post lumbar discectomy with residual pain and limitation of motion with sensory lumbar radiculopathy to the right lower extremity.

In statements dated in March and May 2005 (VA Form 21-4138), the Veteran reported that he experienced constant back pain despite medication use and that he was unable to engage in prolonged standing and walking because of constant pain in his back, hips, waist, and legs.  He was also unable to bend over and straighten due to pain.  There was loss of spinal motion, fatigue, and lack of endurance.

An October 2005 VA primary care treatment note reveals that the Veteran reported low back pain that radiated to the legs.

A VA examination report dated November 7, 2005 indicates that the Veteran reported that he experienced severe spinal pain all day associated with stiffness and weakness.  He used a cane for ambulation and occasionally used a back brace.  There were no incapacitating episodes or any bowel or bladder problems.  There were no flare ups because the symptoms were consistently severe.  He reported that he was not able to do anything at home, but also reported that he was able to dress himself, put on his shoes, and cook for himself.

Examination revealed an antalgic gait favoring the right leg.  There was a fixed flexion forward at 30 degrees due to spasm.  Spasms occurred from the lower back to the mid thorax paraspinally and symmetrically.  The remaining ranges of spinal motion were recorded as extension to "neutral", lateral extension to 40 degrees bilaterally with pain and stiffness, and lateral rotation to 20 degrees bilaterally with pain and stiffness.  Deep tendon reflexes were normal (2+) bilaterally, strength was symmetrical and as expected, and straight leg raise was more painful on the right than the left.  Repetitive motion of the lumbar spine was significant for increased pain, but there was no change in the ranges of motion. 

A diagnosis of degenerative arthritis with a history of lumbar radiculopathy to the right lower extremity was provided.  Although there was no evidence of radiculopathy at the time of the examination, this was possibly due to the level of analgesia with the Veteran's Percocet and methadone use.

A VA examination report dated June 6, 2008 indicates that the Veteran reported that he continued to experience radiculopathic symptoms following a March 2004 L4-L5 hemilaminectomy, with constant excruciating pain and numbness radiating down to the right leg to the foot.  The right leg was weak and any kind of significant walking of more than one block caused him to have to sit down due to increased pain.  

The pain was treated with medication and a TENS unit.  The Veteran had not been hospitalized or put on bed rest due to his back symptoms; however flare ups of symptoms occurred if he tried to "overdo" his daily activities.  Flare ups had "put him in bed" for a couple of days and resulted in difficulty with bending and straightening, but bed rest was not ordered by a physician.  He used a cane for all ambulation.  He was able to do all of his activities of daily living with some difficulty, but had been unemployed since 2000 due to medication use for his back and the inability to stand and walk due to pain.

Examination revealed that the Veteran had a very antalgic gait and used a cane to support his right leg, which was favored during ambulation.  There was a 2.5 centimeter well healed surgical scar in the lumbar area, but the scar was not tender, elevated, depressed, or keloided, was not associated with loss of tissue or tissue breakdown, and was not adherent to the underlying tissue.  There was no sacroiliac tenderness, but there was some right sciatic notch tenderness to direct palpation.  The Veteran reported severe pain with any movement of the back and he frequently arose from his chair and moved around the room during the examination due to severe pain after sitting for more than a few minutes.

Ranges of spinal motion were recorded as forward flexion to 90 degrees with stiffness and a minimal amount of pain, extension to 10 degrees with pain throughout the entire range of motion, lateral flexion to 15 degrees bilaterally with pain during ranges of motion, and lateral rotation to 40 degrees bilaterally with pain during ranges of motion.  There was pain in both legs with movement against any resistance and the Veteran was weaker on the right (4/5) than on the left.  There was a very slight reduction in strength in the left lower extremity.  There were equivocal knee jerks bilaterally and no ankle jerks bilaterally.  

Sensation to light touch and pinprick was intact and position sense was normal in both lower extremities.  There were no changes with repetitive motion.  The Veteran was diagnosed as having degenerative disk disease/degenerative joint disease of the lumbosacral spine, status post hemilaminectomy at L4-L5, with questionable residual radiculopathy.

A September 2008 VA primary care treatment note indicates that the Veteran reported chronic low back and bilateral hip pain (10/10 in intensity) which radiated to the legs.

A September 2010 VA examination report reveals that the Veteran reported decreased motion, stiffness, weakness, spasms, and pain in the low back.  The pain was constant, mild in severity, aching in nature, and radiated into both hips and down the back of the leg to the calf bilaterally.  The radiating pain was cramping in nature.  

There were no urinary symptoms, fecal incontinence or constipation, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  Severe flare ups of spinal symptoms occurred on a weekly basis, lasted for 1 to 2 days at a time, had no known precipitating factors, and were alleviated with pain and medication.  The Veteran reported that he had to move around slowly during flare ups.  There were no incapacitating episodes of spinal symptoms during the previous 12 months. 

Examination revealed that the Veteran's posture was normal, but that he tended to keep his head jutted forward and down and there was convexity on the right thoracic region.  He used a cane for ambulation and limped on the right.  There was no abnormal spinal curvature or thoracolumbar spine ankylosis.  There was muscle spasm and tenderness associated with the left thoracic sacrospinalis muscles and pain with motion bilaterally, but no muscle atrophy, guarding, or weakness.  

Muscle strength associated with knee extension was somewhat impaired (4/5) bilaterally, but all other muscle strength of the lower extremities was normal (5/5) bilaterally.  Muscle tone was normal and there was no muscle atrophy.  Sensation to pain and light touch was impaired (1/2) in the right lower extremity, but all other sensory findings were normal (2/2).  Ankle jerks were somewhat diminished (1+/4+) and knee jerks were absent (0/4+) bilaterally, but Babinski reflex was normal bilaterally.

Ranges of motion of the thoracolumbar spine were recorded as flexion to 75 degrees, extension to 20 degrees, left and right lateral flexion both to 30 degrees, and left and right lateral rotation both to 25 degrees.  There was no objective evidence of pain on active motion or following repetitive motion and no additional limitations following repetitive motion.  There was a mild left paraspinal muscle spasm.  

There were no incapacitating episodes due to IVDS.  A diagnosis of IVDS of the lumbar spine with radiculopathy was provided.  The disability had significant occupational effects due to decreased mobility, problems with lifting and carrying, decreased strength, and pain, had moderate to severe effects on some activities of daily living, and prevented sports and exercising.

An October 2011 VA examination report reveals that the Veteran reported that as a result of his low back disability and lumbar radiculopathy he could walk only 50 yards to 500 feet and that it took him anywhere from 10 to 30 minutes to accomplish such activity.

The evidence reflects that throughout the entire appeal period prior to October 13, 2011, the Veteran's service-connected low back disability was manifested by chronic low back pain that radiated to the buttocks, hips, and legs, occasional low back stiffness and muscle spasms, limitation of motion of the thoracolumbar spine with pain sometimes throughout the entire range of motion, radiculopathy associated with decreased sensation and impaired muscle strength in the lower extremities and impaired deep tendon reflexes at the ankles and knees, and flare ups of back symptoms.  Thus, the Board concludes that the symptoms of the Veteran's service-connected low back disability most closely approximated the criteria for severe IVDS under the old IVDS criteria, which provides a 40 percent rating under DC 5293 (2000).  

The Veteran experienced persistent severe radiating low back pain, which was only occasionally temporarily, relieved with medication use and rest, and occasional muscle spasms.  Also, he had experienced chronic radicular symptoms, primarily in the right lower extremity, and examinations revealed somewhat diminished to absent deep tendon reflexes at the ankles and knees, impaired muscle strength of the lower extremities, and occasional impaired sensation in the lower extremities. Although some of these symptoms were temporarily relieved by medication use and rest, they were nonetheless persistent throughout the appeal period prior to October 13, 2011 and were found to be chronic manifestations of the Veteran's low back disability.  

While the Veteran's neurological symptoms appeared to have improved at the time of the November 2005 VA examination, the examiner noted that the absence of symptoms of radiculopathy was possibly due to the level of the Veteran's medication use.  The Veteran's neurological symptoms had again worsened at the time of subsequent examinations.

A higher rating is not warranted under the old IVDS criteria prior to October 13, 2011 as the Veteran's low back symptoms underwent intermittent periods of relief due to medication use and rest (as evident during the November 2005 VA examination following medication use).  Furthermore, while there was evidence of neurological impairments of the lower extremities, neurological findings were no more than moderate and there had never been absent ankle jerk.

Also, a higher rating is not available under the old criteria for limitation of lumbar spinal motion or a lumbosacral strain as a 40 percent rating is the maximum available rating under both DCs 5292 and DC 5295 (2000).

Although the Veteran had reported that flare ups of back symptoms had caused him to remain in bed, he specified that no such bed rest had been ordered by a physician and the evidence does not otherwise reflect that he ever experienced any incapacitating episodes of IVDS as they are defined in the applicable regulations.  Thus, a higher rating prior to October 13, 2011 is not available on that basis under either the interim or new IVDS criteria. 

As for whether the Veteran is entitled to a higher rating for his low back disability prior to October 13, 2011 on the basis of its combined chronic orthopedic and neurologic manifestations since the effective date of the interim IVDS criteria (September 23, 2002), ranges of motion were recorded during the January 2005 VA examination as flexion to 70 degrees, extension to 5 degrees, left lateral flexion to 30 degrees, right lateral flexion to 20 degrees, left lateral rotation to 35 degrees, and right lateral rotation to 25 degrees.  Following repetitive motion, pain caused additional limitations of motion, recorded as an additional 25 degrees of flexion, 30 degrees of extension, 10 degrees of left lateral flexion, 20 degrees of right lateral flexion, and 5 degrees of right lateral rotation.  Ranges of motion were not additionally limited by fatigue, incoordination, or lack of endurance.

The November 2005 VA examination report reveals that flexion was fixed at 30 degrees due to spasms, extension was "neutral", left and right lateral flexion were both to 40 degrees with pain, and left and right lateral rotation were both to 20 degrees with pain.  The June 2008 VA examination report indicates that flexion was to 90 degrees with pain, extension was to 10 degrees with pain throughout the entire range of motion, left and right lateral flexion were both to 15 degrees with pain, and left and right rotation were both to 40 degrees with pain.  

The September 2010 VA examination report indicates that flexion was to 75 degrees, extension was to 20 degrees, left and right lateral flexion were both to 30 degrees, and left and right lateral rotation were both to 25 degrees.  There was no objective evidence of pain on active motion during the September 2010 VA examination and there were no additional limitations of motion following repetitive use during the November 2005, June 2008, and September 2010 VA examinations.

The Veteran reported during the January 2005 VA examination that there was additional functional impairment during flare ups of back symptoms.  He is competent to report the symptoms of his back disability as well as flare ups of such symptoms.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  However, the January 2005 examiner apparently did not find this to be the case, treatment records do not document such flare-ups, and the Veteran did not report such symptoms during treatment.  Hence the report of additional functional impairment during flare ups is not deemed credible.

Thus, with consideration of functional factors, flexion was to 45 degrees, extension was to 0 degrees, left lateral flexion was to 20 degrees, right lateral flexion was to 0 degrees, and right lateral rotation was to 20 degrees during the January 2005 VA examination.  Although pain was associated with ranges of motion during the November 2005 and June 2008 VA examinations, and in some cases throughout the entire range of motion, pain itself does not constitute functional loss and the examiners did not otherwise report that pain or any other factors caused additional functional impairment.  See Mitchell, 25 Vet. App at 37; 38 C.F.R. §§ 4.40, 4.45, 4.59.

Based on the above evidence, the Board concludes that the symptoms of the Veteran's low back disability most closely approximated the criteria for moderate limitation of lumbar spinal motion for the periods from September 23, 2002 to November 6, 2005 and from June 6, 2008 to October 12, 2011 under the old version for rating spinal disabilities (equivalent to a 20 percent rating under DC 5292 (2000)).  This conclusion is based on the fact that the majority of the ranges of spinal motion were nearly half of the normal values during the January 2005, June 2008, and September 2010 VA examinations.   

A rating higher than 20 percent is also not warranted under the new criteria for rating thoracolumbar spinal disabilities during the periods from September 26, 2003 to November 6, 2005 and from June 6, 2008 to October 12, 2011, even with consideration of functional factors, as the evidence does not reflect limitation of forward flexion to 30 degrees or less, the criteria for the next higher percent rating under DC 5237 (2003, 2011).

As for the period from November 7, 2005 to June 5, 2008, the symptoms of the Veteran's low back disability most closely approximated the criteria for a 40 percent rating under both the old or new criteria for rating spinal disabilities (equivalent to 40 percent ratings under DC 5292 and DC 5237 (2000, 2003, 2011)).  This is based on the fact that flexion was fixed at 30 degrees and extension was to 0 degrees during the November 2005 VA examination, which equates to severe limitation of lumbar spinal motion under the old criteria and forward flexion limited to 30 degrees or less under the new criteria.  This is the maximum allowable rating under either the old or new criteria on the basis of limitation of spinal motion.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5237, 5292 (2002, 2003, 2011).

A rating higher than 40 percent based on orthopedic impairment would require a finding of ankylosis.  

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 86).  There is no evidence of spinal ankylosis and absence of ankylosis was specifically noted during the September 2010 VA examination.  Furthermore, since the Veteran retains the ability to move his spine, albeit a somewhat limited ability, a rating for ankylosis is not warranted.  

Thus, regardless of the severity of the Veteran's limitation of spinal motion or other orthopedic manifestations throughout the appeal period, even considering functional impairment under the applicable regulations (38 C.F.R. §§ 4.40, 4.45, 4.59), due to the absence of any spinal ankylosis he is not entitled to a rating higher than 40 percent under DCs 5237, 5292, or 5295 on this basis. 38 C.F.R. § 4.71a, DCs 5237, 5292, 5295 (2000, 2003, 2010).

With regard to the neurologic manifestations associated with the Veteran's low back disability prior to October 13, 2011, examinations revealed radiculopathy involving both lower extremities.

Paralysis of the sciatic nerve is rated as follows: a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis resulting in the foot dangling and dropping, no possible active movement of muscles below the knee, and weakened or (very rarely) lost flexion of the knee. 38 C.F.R. § 4.124a, DC 8520.

The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The above evidence indicates that for the period prior to June 6, 2008, the Veteran's radiculopathy was manifested by radiating pain to the buttocks, hips, and legs bilaterally, occasional numbness and tingling in the lower extremities, occasional trace deep tendon reflexes at the ankles and somewhat diminished deep tendon reflexes at the knees, and occasionally slightly impaired muscle strength in the lower extremities.  Given these symptoms and the otherwise normal neurological findings, the neurological manifestations of the Veteran's low back disability were at most mild.  Accordingly, no more than 10 percent ratings under DC 8520 were warranted for the neurological impairments of the left and right lower extremities during this period.  

As for the period from March 6, 2008 to October 12, 2011, the Veteran was already in receipt of a separate 10 percent rating for lumbar radiculopathy of the left lower extremity.  A separate 20 percent rating was also in effect for lumbar radiculopathy of the right lower extremity for the period from June 6, 2008 to October 12, 2011.  Therefore, the neurological symptoms of the left lower extremity cannot be considered as part of the rating for the service-connected low back disability for the period from March 6, 2008 to October 12, 2011.  

Similarly, the neurological symptoms of the right lower extremity cannot be considered as part of the rating for the service-connected low back disability for the period from June 6, 2008 to October 12, 2011.  Consideration of such symptoms for both the service-connected low back disability and the separately service-connected radiculopathy during these periods would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (2011).

Even if separate ratings were assigned for neurological symptoms of both the left and right lower extremities for the period from September 23, 2002 to October 12, 2011, the 40 percent rating under DC 5293 (2000) is the same as that which could be provided under the interim IVDS criteria when combining the ratings for orthopedic impairment and neurologic impairment under 38 C.F.R. § 4.25 for the periods from September 23, 2002 to November 6, 2005 and from June 6, 2008 to October 12, 2011 (at most a 20 percent rating for orthopedic impairment and separate 10 percent ratings for neurologic impairment).  

However, for the period from November 7, 2005 to March 5, 2008, a 60 percent rating is warranted under the interim IVDS criteria when combining the ratings for orthopedic and neurologic impairment under 38 C.F.R. § 4.25 (a 40 percent rating for orthopedic impairment and separate 10 percent ratings for neurologic impairment of the left and right lower extremities).  Also, during the period from March 6, 2008 to June 5, 2008, a 50 percent rating is warranted under the interim IVDS criteria based on a 40 percent rating for orthopedic impairment and a separate 10 percent rating for neurological impairment of the right lower extremity. 

Thus, based on the above evidence and resolving reasonable doubt in favor of the Veteran, an increased 40 percent rating from August 31, 2001 to March 24, 2004, from June 1, 2004 to November 6, 2005, and from June 6, 2008 to October 12, 2011, an increased 60 percent rating from November 7, 2005 to March 5, 2008, and an increased 50 percent rating from March 6, 2008 to June 5, 2008, for status post lumbar strain, lumbar disc disease, and lumbar degenerative arthritis is warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5292, 5293, 5295, 4.124a, DC 8520.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include 'marked interference with employment and frequent periods of hospitalization).

The evidence reflects that the Veteran was unemployed throughout the entire period prior to October 12, 2011 and that his low back disability impaired his ability to perform employment.  This evidence raises the question of entitlement to an extraschedular rating.  The symptoms of the Veteran's disability were lower back pain which radiated to the lower extremities, low back weakness and stiffness, tenderness of the low back muscles, limitation of motion of the thoracolumbar spine, muscle spasms, numbness and tingling in the lower extremities, and impaired lower extremity reflexes and muscle strength.  These symptoms are contemplated by the rating criteria.  

The Veteran's unemployability is being compensated by the grant of a TDIU for the entire appeal period.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

TDIU

The Court has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. 
§ 4.16(a).  A TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 (1999).

As the Veteran was granted a temporary 100 percent rating for his service-connected low back disability from March 25, 2004 to May 31, 2004, the question of entitlement to a TDIU during this period is not at issue.  

The evidence reflects that the Veteran has been unemployed throughout the entire appeal period, is in receipt of SSA disability benefits for a back disability, and has been unable to work due to back problems.  Given the evidence of a current disability, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice during these periods.  

The Veteran has been granted service connection for the following disabilities:  status post lumbar strain, lumbar disc disease, and lumbar degenerative arthritis, now rated 40 percent disabling prior to November 7, 2005 (except for a period when a temporary total rating was in effect) and from June 6, 2008 to October 12, 2011, 60 percent disabling from November 7, 2005 to March 5, 2008, and 50 percent disabling from March 6, 2008 to June 5, 2008; lumbar radiculopathy of the right lower extremity, rated 20 percent disabling since June 6, 2008; hypertension, rated 10 percent disabling; residuals of left lower extremity deep vein thrombosis, rated 10 percent disabling; lumbar radiculopathy of the left lower extremity, rated 10 percent disabling since March 6, 2008; and a left testicle lump, rated noncompensable since March 24, 2003.  His combined disability rating is now 50 percent prior to November 7, 2005 (except for a period when a temporary total rating was in effect), 70 percent from November 7, 2005 to March 5, 2008 and from June 6, 2008 to October 12, 2011, and 60 percent from March 6, 2008 to June 5, 2008 and since October 13, 2011.

The Veteran meets the schedular requirements for a TDIU for the period from November 7, 2005 to October 12, 2011.  38 C.F.R. § 4.16(a).  

As for the periods prior to November 7, 2005 and since October 13, 2011, the Veteran does not have a single service-connected disability rated at 60 percent or more and the combined rating for his service-connected disabilities was 50 percent for the period prior to November 7, 2005 and 60 percent since October 13, 2011.  Therefore, he does not meet the schedular requirements for a TDIU during these periods.  38 C.F.R. § 4.16(a).

However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations. 38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  

In January 2011, the Director of C&P evaluated the Veteran's TDIU claim under the provisions of 38 C.F.R. § 4.16(b).  The Director concluded that the Veteran's service-connected disabilities were not of sufficient severity to preclude gainful employment and that; therefore, he was not entitled to an extraschedular TDIU. 

The Board can review the decision of the Director of C&P with regard to entitlement to TDIU under 38 C.F.R. § 4.16(b) and make an independent determination.  See Anderson v. Shinseki, 22 Vet. App. 423 (2008).

Thus, the remaining question is whether the Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.

An October 1992 VA examination report, an October 1996 letter from the Veteran, a September 1996 VA treatment record, and a November 1998 VA examination report reveal that following service the Veteran worked for Black and Decker from September 1991 until May 1992, at which time he became a student.  At the time of the November 1998 VA examination he had been employed with the Cumberland County Mental Health Center as a social worker since April 1996.

A June 2001 VA annual physical report, the June 2002, January 2005, June 2008, and December 2009 VA examination reports, a March 2005 statement from the Veteran (VA Form 21-4138), a "Veteran's Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940) dated in February 2006, and "Request for Employment Information in Connection with Claim for Disability Benefits" forms (VA Form 21-4192) dated in May and June 2006 indicate that the Veteran was employed full time as a youth program assistant with the Cumberland County Mental Health Center from April 1996 to February 2000 and received a salary of $24,310 in 1999.  He was also employed full time with Family Alternatives, Incorporated as a community specialist from August 1999 to March 2000.  

He was dismissed from his position with Cumberland County and resigned from his position at Family Alternatives.  He reported that he had not worked as a social worker since 2000 because he was not able to stand and walk enough to be able to continue to perform his job duties due to back and leg pain and medications taken for his back disability.

An unappealed rating decision dated in June 2006 reflects that entitlement to a TDIU was denied.

SSA disability records reflect that the Veteran reported that he had a college education and that he had worked full time as a youth counselor from January 1995 to January 2000 with a yearly salary of $25,000.  He was granted SSA disability benefits in November 2007 due to a disorder of the back and mood disorders.

The September 2010 VA examination report includes an opinion that the swelling in the Veteran's left leg due to his service-connected blood clot disability in combination with his low back disability would have a marked impact on employability.  This opinion was based on the fact that his IVDS with radiculopathy, in and of itself, would have an impact on employability because it caused him to walk with a limp and necessitated the use of a cane for ambulation.  

Although his low back disability, by itself, would not have a marked impact on employability based on the clinical findings at the time of the examination (although certain types of work would be more problematic, such as employment that required significant walking), his back disability in combination with the service-connected blood clot disability of the left lower extremity would have a marked impact on employability because the leg was likely to swell with prolonged walking or sitting, leaving options for employment limited.

The September 2010 opinion as to the impact of the Veteran's service-connected low back and blood clot disabilities on his employability was based upon an examination of the Veteran and review of his medical records and reported history, and is accompanied by a detailed rationale that is consistent with the evidence of record.  Thus, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

Overall, the evidence indicates that the Veteran stopped working in February 2000 due to pain in his low back and lower extremities and medication use for such symptoms, he has been unemployed since that time, and he has been granted SSA disability benefits for, among other things, a back disability.  Furthermore, the examiner who conducted the September 2010 VA examination opined that the Veteran's service-connected low back and blood clot disabilities, in combination, would have a marked impact on employability and would leave options for employment limited.  

In light of this evidence and resolving reasonable doubt in favor of the Veteran, the Board concludes that his service-connected disabilities prevent him from securing and following employment consistent with his education and occupational experience.  Entitlement to a TDIU for the periods prior to March 25, 2004 and since June 1, 2004 is, therefore, granted.


ORDER

Entitlement to service connection for a right testicle disability is denied.

Entitlement to service connection for a neck disability is denied.

Entitlement to an increased 40 percent rating from August 31, 2001 to March 24, 2004, from June 1, 2004 to November 6, 2005, and from June 6, 2008 to October 12, 2011, an increased 60 percent rating from November 7, 2005 to March 5, 2008, and an increased 50 percent rating from March 6, 2008 to June 5, 2008, for status post lumbar strain, lumbar disc disease, and lumbar degenerative arthritis, is granted.

Entitlement to a TDIU, for the periods prior to March 25, 2004 and since June 1, 2004, is granted.


REMAND

A VA examination report dated on October 13, 2011 was included among the Veteran's paperless records in the Virtual VA system subsequent to a January 2011 supplemental statement of the case.  As the purpose of this examination was to assess the severity of his service-connected low back disability, this evidence is relevant to the claim for an increased rating for that disability for the period since the date of the examination.  

In January 2012, the Board sent the Veteran a letter asking whether he wanted to waive consideration of this evidence by the agency of original jurisdiction (AOJ).  He was notified that if he did not provide a response within 45 days of the date of the letter, it would be assumed that he did not wish for the Board to decide his appeal and the appeal would be remanded to the AOJ for consideration of the additional evidence.  See 38 C.F.R. § 20.1304 (2011) (providing that the Board cannot consider evidence in the first instance unless the Veteran waives initial consideration by the AOJ).  The letter was sent to the Veteran's address of record with a copy to his representative, and was not returned as undeliverable.  

The Veteran did not respond to the January 2012 letter.  Therefore, it is presumed that he does not wish to waive initial consideration of the additional evidence by the AOJ and the issue of entitlement to an increased rating for the service-connected low back disability for the period since October 13, 2011 must be remanded.
Accordingly, the case is REMANDED for the following action:

If the claim for an increased rating for the service-connected low back disability for the period since October 13, 2011 remains denied, the AOJ should issue a supplemental statement of the case (SSOC) that considers all evidence received since the January 2011 SSOC, including the October 2011 VA examination report.  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


